DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Gershon on 01/20/2022.

The application has been amended as follows: 
40. (Currently amended) A double-pointed needle comprising: 
an elongated body having a double J shape having a first end region, a second end region, and a central more linear region disposed between the first and second end regions; 
the first end region of the elongated body forming a curved shape relative to the central region wherein the curved shape includes a sharp elongated cutting tip with a pointed end forming a blade to cut tissue along a curve and not upwardly to stay level and in a same plane throughout the curve;
the second end region of the elongated body forming a curved shape relative to the central region wherein the curved shape of the second end region includes a sharp elongated 
an opening within the second end region for receiving a thread maintained in the same plane along the curve, the opening extending entirely transversely through the elongated body and at a fixed position through the elongated body and spaced from the central region, the opening being closer to the pointed end of the first region than to a midpoint of the needle.
54. (Currently amended) The needle of claim 40, wherein 
72. (Currently amended) The needle of claim 40 
77. (Currently amended) The needle of claim 40, wherein the of the second end region comprises a cross section and only two cutting edges, the cross section having a long axis and a short axis, the long axis extending along the same plane as the curved shape of the second end region, the short axis being oriented perpendicular to the plane of the curved shape of the second end region, and the two cutting edges being disposed on opposite ends of the long axis and extending along the same plane as the curved shape of the second end region. 
Reasons for Allowance
Claims 40, 41, 44, 46-51, 54, 62, 63, 68-70, 72 and 77 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with 
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to Applicant’s arguments (page 7, filed 01/06/2022).  The applicant points out that US 2011/0301642 (White) and US 2005/0182446 (DeSantis) do not teach or suggest these recited limitations. Examiner agrees.
As discussed above, White and DeSantis do not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to teach the claimed double-pointed needle of claim 40. Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771